[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-14246                ELEVENTH CIRCUIT
                                                             MARCH 25, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                     D. C. Docket No. 90-00127-CR-J-20

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSEPH AUSTRALIA BOWDEN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (March 25, 2010)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Joseph Australia Bowden appeals his sentence of imprisonment of 360
months imposed after the district court reduced Bowden’s original sentence of

imprisonment for 480 months for his drug crimes. 18 U.S.C. § 3582(c)(2).

Bowden argues that his sentence is unreasonable. We affirm.

      In 1990, Bowden was convicted of conspiracy to distribute cocaine base, 21

U.S.C. § 846, possession with intent to distribute cocaine base, id. § 841(a)(1); 18

U.S.C. § 2, and six counts of distributing cocaine base, id.; 21 U.S.C. § 841(a)(1).

The presentence investigation report provided a base offense level of 36 because

Bowden’s crimes involved at least 500 grams of cocaine base, United States

Sentencing Guidelines § 2D1.1(a)(3) (Nov. 1987), and the report increased that

level by 4 points for Bowden’s possession of a firearm, id. § 2D1.1(b)(1), and his

substantial role in the conspiracy, id. § 3B1.1(c). With a criminal history of IV, the

report provided a sentencing range between 360 months and life imprisonment.

The district court sentenced Bowden to 480 months of imprisonment.

      In January 2008, Bowden moved to reduce his sentence. 18 U.S.C. §

3582(c)(2). Bowden requested a two point reduction of his base offense level,

which provided an amended guideline range between 324 and 405 months of

imprisonment. See U.S.S.G. App. C, Amend. 706 (Supp. Nov. 1, 2007). Bowden

requested that the district court sentence him to 324 months of imprisonment.

After the district court appointed counsel for Bowden, he requested a sentence



                                          2
below the guideline range based on the sentencing factors, 18 U.S.C. § 3553(a),

and the disparity among sentences imposed for offenses involving cocaine

hydrochloride and cocaine base.

       The district court granted Bowden’s motion and reduced his sentence to 360

months of imprisonment. The district court explained that, except for the two level

reduction of Bowden’s base offense level, “all provisions of the judgment imposed

on February 18, 1991, . . . remain[ed] in effect . . . .” Bowden moved for

reconsideration. Bowden requested a “sentence not more than 324 months,” or

“[i]n the alternative,” for the district court to “state its reasons for declining to do

so.” The district court denied Bowden’s motion summarily.

       We review “de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d

1366, 1368 (11th Cir. 2008). A district court may reduce a term of imprisonment

when the guideline range is lowered by the Sentencing Commission. 18 U.S.C. §

3582(c). When the district court recalculates the sentence under the amended

guidelines, “all original sentencing determinations remain unchanged with the sole

exception of the guideline range that has been amended since the original

sentencing.” United States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000). The

district court must decide, in the light of the statutory sentencing factors, 18 U.S.C.



                                             3
§ 3553(a), “whether, in its discretion, it will elect to impose the newly calculated

sentence under the amended guidelines or retain the original sentence.” Bravo, 203

F.3d at 781.

      The district court did not err in reducing Bowden’s sentence. Bowden

argues that the district court failed to “consider and articulate” the sentencing

factors, 18 U.S.C. § 3553(a), and the court failed to account for his background and

rehabilitation, but the record refutes these arguments. The district court stated that

it had reviewed Bowden’s motion and “considered the supplemental presentence

report[,] . . . the parties responses,” and “the 18 U.S.C. § 3553(a) factors before

determining what was an appropriate sentence . . . .” See United States v.

Williams, 557 F.3d 1254, 1256–57 (11th Cir. 2009). After it considered Bowden’s

arguments, the district court reduced Bowden’s sentence to 360 months of

imprisonment. See 28 U.S.C. § 3553(a); Bravo, 203 F.3d at 781. Bowden also

argues that district court had discretion to reduce his sentence below the amended

range under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), and

Kimbrough v. United States, 522 U.S. 85, 128 S. Ct. 558 (2007), but those

decisions do not apply to a motion to reduce a sentence. See United States v.

Melvin, 556 F.3d 1190, 1191–93 (11th Cir. 2009). Although Bowden asks that we

reconsider our decision in Melvin, the holding of a prior panel “is binding on all



                                           4
subsequent panels unless and until it is overruled or undermined to the point of

abrogation by the Supreme Court or by this court sitting en banc.” United States v.

Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).

      Bowden’s modified sentence is AFFIRMED.




                                          5